DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/03/2021. As directed by the amendment: Claims 1 and 6 have been amended, claims 3 and 13-25 have been cancelled, and claims 29-32 have been added. Thus, claims 1-2, 4-12, and 26-32 are presently pending in the application.

Response to Arguments
Applicant’s arguments with respect to the rejections of the claims have been fully considered and are persuasive. Applicant argues that Smoot does not disclose the amendments to claim 1 “the driver acts upon the cartridge such that a portion of the driver holds the cartridge in place while the driver pushes the substance of the cartridge out of the cartridge”, since the cartridge 38 in Smoot is crushed by the plunger. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Smoot embodiment in Fig.5. Smooth (Fig.5) discloses a follower 40 which acts as a piston to push the medicament through the bore of the cannula (column 8, lines 11-16) (discussed more below).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 was considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites “an actuator” instead of “the actuator” (line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, and 27-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smoot (US 2669230).
Regarding Claim 1, Smoot discloses a delivery device (Figs.1-3 and 5) for delivering a substance to a treatment site exposed during surgery, the delivery device comprising: a body (tubular body (10); Fig.1) comprising an elongate delivery tip (cannula (44/36)), wherein the body extends from a trailing end (the end where knob (16) is located) to a leading end (tip/outer end of the cannula), the leading end being blunt and comprising a structure to precisely deliver a substance topically to an exposed surface (This opening conveniently receives a cannula 36, the outer end of which is blunt and terminates in line with , the body (10) defining a cavity for retaining a pre-assembled cartridge (ampule (38); Fig.5) holding a substance (It is apparent that the plunger portion I2 will strike the follower 40 and cause the latter to be projected through the bore of the ampule 38. Such projection will cause the follower to function as a piston to express the medicament through the bore of cannula 36; column 8, lines 11-16); a driver (flange member (13), plunger portion (12), and follower (40)) for mechanically discharging the substance from the cartridge to the delivery tip (column 8, lines 9-16), the driver being biased toward the delivery tip (36/44) to act upon the cartridge (38) and adopt a release motion toward the delivery tip such that the driver pushes the substance out of  the cartridge (the driver (flange (13), plunger portion (12), and follower (40)) is biased via spring (20) toward the cannula so that the follower (40) acts upon the ampule (38) to express the medicament through the bore of the cannula) (column 8, lines 9-16) (column 7, lines 2-57), the driver acting upon the cartridge (38) such that a portion of the driver (40) holds the cartridge in place while the driver pushes the substance of the cartridge out of the cartridge (the follower (40) holds the ampule (38) in place while the plunger portion (12) is expressing the medicament, since the follower acts like a piston along the ampule) (column 8, lines 9-16); a brake mechanism (pawl projection (23)) integral to an actuator (pawl member (21)) (the pawl projection (23) is part of the pawl member (21) as seen in Fig.1), which actuates movement of the driver to discharge the substance (column 8, lines 51-54), the brake mechanism having a braking position (Fig.1) in which a retaining member (23) of the brake mechanism acts to restrain the release motion of the driver (the pawl projection (23) raises and hold the flange (13) with the plunger portion and a release position (Fig.2) in which the brake mechanism does not act to restrain the release motion of the driver (the pawl projection (23) moves out of engagement with the flange (13) that pushes the plunger portion (12) and the follower (40) to express the medicament out of the bore of the cannula), the brake mechanism being movable from the braking position (Fig.1) to adopt the release position (Fig.2) and from the release position to adopt the braking 2position, wherein the retaining member (23) acts frictionally on the driver to restrain the release motion of the driver as the driver moves (the pawl projection (23) grip (frictionally)/ engage the flange (13) during the braking position (Fig.1) by raising the flange (13) upward as seen in Fig.1) (column 8, lines 43-54).
Regarding Claim 2, Smoot discloses the delivery device as defined in claim 1, and further discloses comprising a perforator (pointed/piercing end (37)) for creating an opening in the cartridge to allow for discharge of the substance from the cartridge to the delivery tip (the inner end of the cannula 36 extends into the chamber of the plug for a small distance and terminates in a pointed or piercing end 37; column 3, lines 44-47).
Regarding Claim 4, Smoot discloses the delivery device as defined in claim 2, and further discloses wherein the perforator (37) acts by relative movement of the cartridge and the perforator (the user pushes the ampule (38) until the pointed end of the cannula penetrates the seal/plug (39) at the end of the ampule) (column 6, lines 30-48).
Regarding Claim 5, Smoot discloses the delivery device as defined in claim 2, and further discloses wherein the perforator (37) comprises a needle positioned proximal the delivery tip (the piercing end (37) is a needle located proximal (away from patient) from the .
Regarding Claim 6, Smoot discloses the delivery device as defined in claim 2, and further discloses wherein the cartridge (38) and perforator (37) are relatively movable (the user pushes the ampule (38) until the pointed end of the cannula penetrates the seal/plug (39) at the end of the ampule) (column 6, lines 30-48) between a sealed configuration (before the pointed end (37) pierces the plug (39)) and an active configuration in which the cartridge is perforated (after pushing the ampule (38) to pierce the plug (39) via the pointed end (37) of the cannula).
Regarding Claim 7, Smoot discloses the delivery device as defined in claim 6, and further discloses wherein movement of the cartridge and the perforator into the active configuration is activated by a manual activator (the user manually pushes the ampule (38) until the pointed end of the cannula penetrates the seal/plug (39) at the end of the ampule) (column 6, lines 30-48).
Regarding Claim 8, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein the driver is adapted to release a consistent flow of the substance (the medicament flow is consistent, since there is no interruption of fluid flow within the bore of the cannula (since the cannula is hollow as seen in Figs.1-2 and 5) when the follower (40) is being pushed by the plunger (12)).
Regarding Claim 9, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein actuation of an actuator (21) releases the brake mechanism (column 8, lines 51-54).
the delivery device as defined in claim 9, and further discloses wherein release of the brake mechanism (23) allows the driver (12, 13, and 40) to drive motion of a displaceable 3plunger (stem portion (14); Fig.1), the displaceable plunger being configured to move such that the substance is discharged from the cartridge to the delivery tip (when the pawl projection (23) release the flange (13), the plunger portion (12) and the stem portion (14) move together as seen in Fig.2 wherein movement of the plunger portion (12) trikes the follower (40) to express the medicament through the bore of the cannula) (column 8, lines 9-16).
Regarding Claim 11, Smoot discloses the delivery device as defined in claim 10, and further discloses wherein the brake mechanism acts on the driver (the pawl portion (23) acts on the flange (13); Figs.1-2).
Regarding Claim 12, Smoot discloses the delivery device as defined in claim 10, and further discloses wherein the brake mechanism acts on the displaceable plunger (the pawl portion (23) acts indirectly on the stem portion (14), since the stem portion (14) moves when the pawl portion (23) moves outward (Fig.2)).
Regarding Claim 27, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein a magnitude of release motion is variable depending on the amount of time the braking mechanism is in the release position (if spring (20) is in the release position (Fig.2) (spring is not compressed), there will be no magnitude of release).
Regarding Claim 28, Smoot discloses the delivery device as defined in claim 10, and further discloses wherein the brake mechanism acts on the cartridge (the driver (flange (13), plunger portion (12), and follower (40)) is biased via spring (20) toward the cannula so that the follower (40) acts upon the ampule (38) to express the medicament through the bore of the 
Regarding Claim 29, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein at least a portion of the delivery tip (cannula) is removable (In the form of structure shown in Figs. 9,10, and 11 it will be understood that in common with the structures of all of the heretofore described units, the plug and cannula assembly is similar and removable for the purpose of cleaning and re-charging the apparatus; column 9, lines 8-13) to allow for variation of size and shape configuration of the delivery tip (the outer end of the same, under ordinary conditions, defines an orifice on the order from .003" to .005"; column 3, lines 49-51).
Regarding Claim 30, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein the driver is powered by an extension spring (20) (Thus, the plunger assembly will be released for projection by the spring 20; column 5, lines 19-21) (column 7, lines 10-15).
Regarding Claim 31, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein action of the driver moves the driver into the pre-assembled cartridge (38) (column 8, lines 9-16).
Regarding Claim 32, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein the driver acts upon the cartridge such that during pushing of the substance by the driver results in a controlled delivery of the substance (the delivery is controlled, since the substance is continuously expressed without interruption when the plunger portion (12) is pushing the follower/piston (40)) (column 8, lines 9-16).

s 1 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smoot (US 2669230) (alternate interpretation).
Regarding Claim 1, Smoot discloses a delivery device (Figs.1-3 and 5) for delivering a substance to a treatment site exposed during surgery, the delivery device comprising: a body (tubular body (10); Fig.1) comprising an elongate delivery tip (cannula (44/36)), wherein the body extends from a trailing end (the end where knob (16) is located) to a leading end (tip/outer end of the cannula), the leading end being blunt and comprising a structure to precisely deliver a substance topically to an exposed surface (This opening conveniently receives a cannula 36, the outer end of which is blunt and terminates in line with the outer face of portion 35; column 3, lines 42-44) (the area of this portion may be as large as desirable consistent with maintaining a zone of seal between the surface being contacted and the cannula mouth.; column 3, lines 54-57), the body (10) defining a cavity for retaining a pre-assembled cartridge (ampule (38); Fig.5) holding a substance (It is apparent that the plunger portion I2 will strike the follower 40 and cause the latter to be projected through the bore of the ampule 38. Such projection will cause the follower to function as a piston to express the medicament through the bore of cannula 36; column 8, lines 11-16); a driver (plunger portion (12) and follower (40)) for mechanically discharging the substance from the cartridge to the delivery tip (column 8, lines 9-16), the driver being biased toward the delivery tip (36/44) to act upon the cartridge (38) and adopt a release motion toward the delivery tip such that the driver pushes the substance out of  the cartridge (the driver (plunger portion (12) and follower (40)) is biased via spring (20) toward the cannula so that the follower (40) acts upon the ampule (38) to express the medicament through the bore of the cannula) (Thus, the plunger assembly will be released for projection by the spring 20; column 5, lines 19-21) (column 8, lines , the driver acting upon the cartridge (38) such that a portion of the driver (40) holds the cartridge in place while the driver pushes the substance of the cartridge out of the cartridge (the follower (40) holds the ampule (38) in place while the plunger portion (12) is expressing the medicament, since the follower acts like a piston along the ampule) (column 8, lines 9-16); a brake mechanism (pawl projection (23)) integral to an actuator (pawl member (21)) (the pawl projection (23) is part of the pawl member (21) as seen in Fig.1), which actuates movement of the driver to discharge the substance (column 8, lines 51-54), the brake mechanism having a braking position (Fig.1) in which a retaining member (23) of the brake mechanism acts to restrain the release motion of the driver (the pawl projection (23) raises the plunger portion (12) when holding the flange (13) in place; Fig.1) (column 8, lines 43-54) and a release position (Fig.2) in which the brake mechanism does not act to restrain the release motion of the driver (the pawl projection (23) moves out of engagement with the flange (13) that pushes the plunger portion (12) and the follower (40) to express the medicament out of the bore of the cannula), the brake mechanism being movable from the braking position (Fig.1) to adopt the release position (Fig.2) and from the release position to adopt the braking 2position, wherein the retaining member (23) acts frictionally on the driver to restrain the release motion of the driver as the driver moves ((the pawl projection (23) acts frictionally on the plunger portion (12) (since the plunger portion is being raised upward by the pawl projection (23); Fig.1) to restrain movement of the plunger)).
Regarding Claim 26, Smoot discloses the delivery device as defined in claim 1, and further discloses wherein the retaining member (23) acts frictionally by solely (solely is interpreted to mean “completely”) engaging a smooth surface of a displaceable plunger (flange (13)) that is driven in motion by the driver (the pawl projection (23) completely .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783